300 S.W.3d 1 (2008)
In re DEERE & COMPANY d/b/a John Deere Company and John Deere Construction & Forestry Company.
No. 10-08-00436-CV.
Court of Appeals of Texas, Waco.
December 22, 2008.
Joel L. Israel, Sayles Werbner PC, Dallas, TX, for Appellant/Relator.
John Edward Neill, Cleburne, TX, for Appellee/Respondent.
Clay Lewis Jenkins, Jenkins & Jenkins PC, Waxahachie, TX, for Real Party in Interest.
Before Chief Justice GRAY, Justice VANCE, and Justice REYNA.

MEMORANDUM OPINION
PER CURIAM.
Relators' petition for writ of mandamus is denied, and Relators' emergency motion for temporary relief is dismissed as moot.
Chief Justice GRAY dissenting with note.[*]
NOTES
[*]  Chief Justice Gray dissents. A separate opinion will not issue. He notes, however, that he would request a response for review and determination of whether, as it appears from the petition, that the request for production is overbroad and the order requiring production is even more overbroad than the request.